DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 7/15/2022 is acknowledged.
4.	Claim filed on 11/23/2020 is acknowledged.  
5.	New claims 18-20 have been added.  
6.	Claims 1-20 are pending in this application.
7.	Claims 9 and 13-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2022.  
8.	Claims 1-8 and 10-12 are under examination. 

Elections/Restrictions
9.	Applicant’s election with traverse of Group 1 (claims 1-8 and 10-12) and election without traverse of SEQ ID NO: 114 as species of polypeptide in the reply filed on 7/15/2022 is acknowledged.  
The traverse is on the ground(s) that: "Claim 9 merely adds an optional feature to the subject matter of claim 6 and falls within generic scope of claim. Thus, even though cast as an independent claim, it is appropriate to include it in Group I."  This is not found persuasive because: as stated in Section 6 of the Requirement for Restriction/Election dated 5/12/2022, there is no common structure and/or core sequence presented between the polypeptide recited in instant claim 1 and the polypeptide recited in instant claim 9.  Therefore, there is lack of unity of invention between Groups 1 and 2.  Thus, the requirement is still deemed proper and is therefore made FINAL in this office action.   
Group 1 is drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 1-8 and 10-12 are examined on the merits in this office action. 
Claim Interpretations
10.	With regards to the limitation "b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4" recited in instant claim 1, cationic peptide as the peptide in the instant claimed polypeptide is excluded in this limitation.  
With regards to "cationic peptide", the instant specification discloses that "As used herein, the term "cationic peptide" refers to a peptide having positively charged amino acid residues." (see page 7, the last paragraph of instant specification).  Therefore, based on the definition of "cationic peptide" in instant specification, the term "cationic peptide" recited in instant claim 1 broadly includes any peptide comprising at least two positively charged amino acids.  And based on the definition of "cationic peptide" in instant specification, the genus of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin recited the limitation above includes various peptides that are cationic peptides.  
	In the instant case, in the broadest reasonably interpretation and for the purpose of this examination, the Examiner is interpreting the peptide recited in the limitation "b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4" broadly includes any one selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin; and such peptide can be a cationic peptide as long as it is an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin. 

Objections
11.	The Abstract is objected to for the following minor informality:  The Abstract recites "…and sequences having at least 80% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NOG, SEQ ID NO:4, SEQ ID NOG, SEQ ID NO:6…".  There appears to be a typo in this recitation.  Applicant is required to correct this error.
12.	The specification is objected to for the following minor informality: The specification recites the hyperlink "http://aps.unmc.edu/AP/main.php" on page 7, the 1st paragraph of instant specification.  The embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion.  It is suggested that Applicant places a URL between these symbols “< >” to inactivate the hyperlinks.  
13.	The specification is objected to for the following minor informality: The specification discloses the peptide AALTH on page 24, the 2nd paragraph of instant specification; but it is missing the sequence identifier.  Applicant is required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
14.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as “A polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide and a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8 and SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide and a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram-negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin is SEQ ID NO:2 or SEQ ID NO:5”.
15.	Claims 2 and 3 are objected to for the following minor informality: Applicant is suggested to amend claims 2 and 3 as “…SEQ ID NO:7, SEQ ID NO:8 and SEQ ID NO:9”.
16.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amended claim 5 as "…a third group consisting of asparagine, aspartic acid, glutamine, glutamic acid, methionine and cysteine…".
17.	Claim 6 is objected to for the following minor informality: Applicant is suggested to amended claim 6 as "…wherein the peptide comprises the sequence according to SEQ ID NO:37, SEQ ID NO:106, SEQ ID NO:107…".  
18.	Claim 7 objected to for the following minor informality: Applicant is suggested to amended claim 7 as "…SEQ ID NO:120, or SEQ ID NO:121".  
19.	Claim 8 is objected to for the following minor informality: Applicant is suggested to amended claim 8 as "…SEQ ID NO:114 or SEQ ID NO:115". 
20.	Claim 10 is objected to for the following minor informality: Claim 10 contains the acronyms “E. coli" and "P. aeruginosa".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, for example, Escherichia coli (E. coli).  The abbreviations can be used thereafter.

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
21.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
22.	Claims 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
23.	Claim 5 recites "…ii) comprises at least 40% and at most 60% amino acids selected from a first group of amino acids consisting of lysine, arginine and histidine, wherein each amino acid is selected independently from said first group, wherein each amino acid selected from this first group is arranged in said sequence motif either alone, pairwise together with a further amino acid selected from the first group, or in a block with 2 further amino acids selected from the first group, but does not occur in a block with 3 or more amino acids selected from the first group, wherein at least 2 pairs of amino acids selected from the first group are present in said sequence motif, and wherein at most one block with 3 of the amino acids selected from the first group in a row is present in said sequence motif, with the additional proviso, that if such block with 3 amino acids of the first group is present in said sequence motif, then the amino acids at positions -12, -11, -8, -5, -4, +6, +7, +10, +13, and +14 relative to the first amino acid of the 3 amino acid block are, provided the respective position may be found in said sequence motif, not selected from said first group, iii) comprises at least 40% and at most 60% amino acids selected from a second group of amino acids consisting of alanine, glycine, isoleucine, leucine, phenylalanine, serine, threonine, tryptophan, tyrosine and valine, wherein each amino acid is selected independently from said second group, wherein preferably at least three different amino acids are selected from this second group, if the sum of amino acids of selected from the first group and selected from the second group yield 100% of the sequence motif; iv) wherein the remaining amino acids of said sequence motif, if any are present in the motif, are selected from a third group consisting of asparagine, aspartic acid, glutamine, glutamic acid, methionine, or cysteine, wherein each of said amino acids is selected independently from said third group”.  
First, it is unclear what is encompassed within the recited "wherein each amino acid is selected independently from said first group" in part ii; and "wherein each amino acid is selected independently from said second group" in part iii.  As an example, for the recited "wherein each amino acid is selected independently from said first group" in part ii, does it mean each amino acid in the sequence motif or does it mean each amino acid of the at least 40% and at most 60% amino acids in the sequence motif?  
Second, the term block recited in part ii) is not defined in instant specification.  It is unclear what is encompassed within the term "a block" recited in instant claim 5.  As an example, it is unclear whether the recited "a block with 3 or more amino acids selected from the first group" means 3 or more amino acids in a row selected from the first group or not.  Furthermore, the recited "…wherein each amino acid selected from this first group is arranged in said sequence motif either alone, pairwise together with a further amino acid selected from the first group, or in a block with 2 further amino acids selected from the first group, but does not occur in a block with 3 or more amino acids selected from the first group".  An amino acid selected from this first group in a block with 2 further amino acids selected from the first group results in a block with 3 amino acids selected from the first group, which is contradicted with the recited "but does not occur in a block with 3 or more amino acids selected from the first group".
Third, it is unclear what is encompassed within the recited "…provided the respective position may be found in said sequence motif" in part ii).  It is unclear whether the respective position is required or not.
Fourth, the term "preferably" recited in part iii) renders the instant claim indefinite.  
Taken all these together, the metes and bounds of instant claim 5 is vague and indefinite.  
24.	Claims 10 and 11 recite the limitation "in particular wherein…".  The term "in particular" renders these claims indefinite.    

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
25.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

26.	Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
27.	Claim 2 depends on claim 1; and claim 2 recites " The polypeptide according to claim 1, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9".  However, the endolysin recited in instant claim 1 is one selected from the group consisting of SEQ ID NOs: 1-9.  Therefore, the scope of the polypeptide recited in instant claim 2 is identical to that of the polypeptide recited in instant claim 1.  Claim 2 does not further limit the scope of the polypeptide recited in claim 1; and claim 1 is improper dependent form for failing to further limit the subject matter of claim 2.   

Claim Rejections - 35 U.S.C. § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


29.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

30.	Claims 1, 2, 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavigne et al (US 2012/0189606 A 1) in view of the lysozyme murein hydrolase [Enterobacter phage CC31] document (11/10/2010, enclosed pages 1-2, from https://www.ncbi.nlm.nih.gov/protein/ADB81628.1?report=genbank&log$=protalign&blast_rank=1&RID=N0D4U95401N).
The instant claims 1, 2, 4-6 and 10-12 are drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.
Lavigne et al, throughout the patent, teach a fusion protein comprising an enzyme having the activity of degrading the cell wall of Gram-negative bacteria and a peptide stretch fused to the enzyme at the N- or C-terminus, wherein the enzyme can be endolysin specific for Gram-negative bacteria, and wherein the peptide stretch is an antimicrobial peptide (AMP), an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, for example, Abstract; page 2, paragraph [0012]; page 3, paragraphs [0027], [0028] and [0031]; and pages 3-4, Table 1.  It meets the limitation of the peptide recited in instant claims 1 and 4.  Lavigne et al further teach fusion proteins comprising SMAP-29 consisting of the amino acid sequence RGLRRLGRKIAHGVKKYGPTVLRII RIAG as the AMP, for example, pages 5-6, Table 2; pages 14-15, Table 11; page 15, Table 12; page 16, Tables 13 and 14; and page 17, Tables 15 and 16.  The SMAP-29 peptide in Lavigne et al is identical to the AMP of instant SEQ ID NO: 37; and meets the limitation of the peptide recited in instant claims 5 and 6.  Lavigne et al also teach the endolysin specific for Gram-negative bacteria can be T 4 like muraminidase (synonym of T 4 like lysozyme), for example, page 2, paragraph [0013]; and pages 3-4, Table 1.  
The difference between the reference and instant claims 1, 2, 4-6 and 10-12 is that the reference does not explicitly teach the endolysin specific for Gram-negative bacteria in the fusion protein is the endolysin recited in instant claims 1 and 2; and the limitations of instant claims 10-12.
However, the lysozyme murein hydrolase [Enterobacter phage CC31] document teaches the lysozyme murein hydrolase [Enterobacter phage CC31] is bacteriophage T4-like lysozyme, wherein the host of the bacteriophage is E.coli, and wherein the lysozyme murein hydrolase [Enterobacter phage CC31] consists of the amino acid sequence MDIFGMLRIDEGYDSKIYKDTEGFWTIGIGHLLTRDPSLDVAKRELDKLV GRPCNGQITKAEAEAIFAKDVDKATRGILGNAVLKPVYDVLDGVRRAALINMVFQMGVAGVASFPASMRLLKSKQWEAAAKELANSKWYRQTPNRAKRVIATFKTGTWKAYENL (identical to the endolysin of instant SEQ ID NO: 2, and comprising the amino acid sequence of the endolysin of instant SEQ ID NO: 5), for example, page 1, Section "Features"; and the amino acid sequence on page 1.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document to develop a fusion protein/polypeptide comprising the lysozyme murein hydrolase [Enterobacter phage CC31] (identical to the endolysin of instant SEQ ID NO: 2, and comprising the amino acid sequence of the endolysin of instant SEQ ID NO: 5) as endolysin specific for Gram-negative bacteria, and SMAP-29 as an AMP.
With regards to the limitations recited in instant claims 10-12, since the fusion protein/polypeptide developed from the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document meets all the structural limitations of the polypeptide recited in instant claim 1, the fusion protein/polypeptide developed from the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document would necessarily have the same properties and functionalities of the polypeptide recited in instant claim 1.  Thus, the fusion protein/polypeptide developed from the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document degrades peptidoglycan of at least one Gram-negative bacterial species, degrades the peptidoglycan of at least one Gram-negative bacterial species in absence of other outer membrane permeabilizing substances, and exhibits in absence of outer membrane permeabilizing substances a minimal inhibitory concentration (MIC) of 20 µg/ml or less for E. coli strain RKI 06-08410.  It meets the limitations of instant claims 10-12.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document to develop a fusion protein/polypeptide comprising the lysozyme murein hydrolase [Enterobacter phage CC31] (identical to the endolysin of instant SEQ ID NO: 2, and comprising the amino acid sequence of the endolysin of instant SEQ ID NO: 5) as endolysin specific for Gram-negative bacteria, and SMAP-29 as an AMP, because Lavigne et al teach the endolysin specific for Gram-negative bacteria can be T 4 like muraminidase (synonym of T 4 like lysozyme).  And the lysozyme murein hydrolase [Enterobacter phage CC31] document teaches the lysozyme murein hydrolase [Enterobacter phage CC31] is bacteriophage T4-like lysozyme, wherein the host of the bacteriophage is E.coli.  The fusion protein/polypeptide developed from the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document to develop a fusion protein/polypeptide comprising the lysozyme murein hydrolase [Enterobacter phage CC31] (identical to the endolysin of instant SEQ ID NO: 2, and comprising the amino acid sequence of the endolysin of instant SEQ ID NO: 5) as endolysin specific for Gram-negative bacteria, and SMAP-29 as an AMP.  

Statutory Double Patenting 
31.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
32.	Instant claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of co-pending Application No. 17/057746.  
33.	Instant claim 8 is drawn to a polypeptide comprising the amino acid sequence of SEQ ID NO:114 or SEQ ID NO:115.
34.	Claim 7 of co-pending Application No. 17/057746 is drawn to a polypeptide comprising the amino acid sequence of SEQ ID NO:140 or SEQ ID NO:141.
35.	Instant SEQ ID NO: 114 is identical to SEQ ID NO: 140 in claim 7 of co-pending Application No. 17/057746; and instant SEQ ID NO: 115 is identical to SEQ ID NO: 141 in claim 7 of co-pending Application No. 17/057746.  Therefore, instant claim 8 and claim 7 of co-pending Application No. 17/057746 are drawn to identical subject matter.  
This is a provisional double patenting rejection since the conflicting claim has not in fact been patented. 

Obviousness Double Patenting 
36.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

37.	Claims 1-7 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, 15 and 16 of co-pending Application No. 17/057746.
38.	Instant claims 1-7 and 10-12 are drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.
39.	Claims 1-7, 9-11, 15 and 16 of co-pending Application No. 17/057746 are drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin in turn is an endolysin comprising a sequence according to SEQ ID NO:2, with the provisos that: a) the polypeptide does neither comprise the sequence according to SEQ ID NO:3 nor according to SEQ ID NO:4 nor according to SEQ ID NO:5, b) the endolysin is not EpJS98_gp116 of Enterobacteria phage JS98, c) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:6, d) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence selected from the group consisting of: 
    PNG
    media_image2.png
    208
    669
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    244
    679
    media_image3.png
    Greyscale

and corresponding sequences merely lacking in addition the N-terminal methionine, e) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to amino acids 2-164 of: 
    PNG
    media_image4.png
    79
    678
    media_image4.png
    Greyscale
f) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to amino acids 2-161 of: 
    PNG
    media_image5.png
    77
    671
    media_image5.png
    Greyscale
; and methods of using such polypeptide.  
	The genus of polypeptide recited in claims 1-7, 9-11, 15 and 16 of co-pending Application No. 17/057746 is overlapping with the genus of polypeptide recited in instant claims 1-7 and 10-12.  Furthermore, the polypeptides recited in claim 7 of co-pending Application No. 17/057746 are identical to the polypeptides of instant SEQ ID NOs: 114 and 115 recited in instant claim 7.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

40.	Claims 1, 2, 4-6 and 10-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 16-22 of US patent 10329550 B2 in view of Lavigne et al (US 2012/0189606 A 1) and the lysozyme murein hydrolase [Enterobacter phage CC31] document (11/10/2010, from https://www.ncbi.nlm.nih.gov/protein/ADB81628.1?report=genbank&log$=protalign&blast_rank=1&RID=N0D4U95401N, enclosed pages 1-2).
41.	Instant claims 1, 2, 4-6 and 10-12 are drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.
42.	Claims 1-12 and 16-22 of US patent 10329550 B2 are drawn to a polypeptide comprising an amino sequence selected from the group consisting of: a) SEQ ID NO: 1, and b) a fragment of a), wherein the fragment is at most 20 amino acids shorter than SEQ ID NO: 1, wherein the polypeptide further comprises at least one heterologous amino acid sequence selected from the group consisting of amphipathic peptide, cationic peptide, polycationic peptide, hydrophobic peptide, or naturally-occurring antimicrobial peptide; a composition comprising such polypeptide; and various methods of using such polypeptide.
	As evidenced by the specification of US patent 10329550 B2, SEQ ID NO: 1 recited in claims of US patent 10329550 B2 is a Gram negative endolysin.  And the amino acid sequence of SEQ ID NO: 119 recited in claim 10 of US patent 10329550 B2 is identical to the peptide of instant SEQ ID NO: 37 recited in instant claim 6.
43.	The difference between claims 1-12 and 16-22 of US patent 10329550 B2 and instant claims 1, 2, 4-6 and 10-12 is that claims 1-12 and 16-22 of US patent 10329550 B2 do not explicitly teach the endolysin in the polypeptide recited in instant claims 1, 2 and 4-6, and the limitations of instant claims 10-12.
	However, in view of the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Enterobacter phage CC31] document as set forth in Section 30 above, it would have been obvious to one of ordinary skilled in the art to modify the polypeptide recited in claims 1-12 and 16-22 of US patent 10329550 B2 and develop the polypeptide recited in instant claims 1, 2 and 4-6.
With regards to the limitations recited in instant claims 10-12, since the polypeptide developed above meets all the structural limitations of the polypeptide recited in instant claim 1, the polypeptide developed above would necessarily have the same properties and functionalities of the polypeptide recited in instant claim 1.  Thus, the polypeptide developed above degrades peptidoglycan of at least one Gram-negative bacterial species, degrades the peptidoglycan of at least one Gram-negative bacterial species in absence of other outer membrane permeabilizing substances, and exhibits in absence of outer membrane permeabilizing substances a minimal inhibitory concentration (MIC) of 20 µg/ml or less for E. coli strain RKI 06-08410.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    

44.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 1, 2, 4-6 and 10-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent US 11161883 B2; claims 1-16 of US patent 11208643 B2; and claims 1-14 of US patent 11208646 B2, and in view of the combined teachings of Lavigne et al (US 2012/0189606 A 1) and the lysozyme murein hydrolase [Enterobacter phage CC31] document (11/10/2010, enclosed pages 1-2, from https://www.ncbi.nlm.nih.gov/protein/ADB81628.1?report=genbank&log$=protalign&blast_rank=1&RID=N0D4U95401N) as set forth in Section 30 above.
45.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 1, 2, 4-6 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-16, 20, 21, 23 and 26-29 of co-pending Application No. 16/097142; claims 1, 3-5, 7-10, 12-19 and 25-27 of co-pending Application No. 16/343069; and claims 1, 3-14 and 20-25 of co-pending Application No. 17/491067, and in view of the combined teachings of Lavigne et al (US 2012/0189606 A 1) and the lysozyme murein hydrolase [Enterobacter phage CC31] document (11/10/2010, enclosed pages 1-2, from https://www.ncbi.nlm.nih.gov/protein/ADB81628.1?report=genbank&log$=protalign&blast_rank=1&RID=N0D4U95401N) as set forth in Section 30 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

46.	Claims 1, 2, 4-6 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 8, 10-13, 15-18, 20, 26, 27, 32 and 33 of co-pending Application No. 17/529246 in view of Lavigne et al (US 2012/0189606 A 1) and the lysozyme murein hydrolase [Serratia phage CHI14] document (6/11/2017, enclosed pages 1-2, from https://www.ncbi.nlm.nih.gov/protein/ARW57549.1?report=genbank&log$=protalign&blast_rank=1&RID=N0FD29N5013).
47.	Instant claims 1, 2, 4-6 and 10-12 are drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.
48.	Claims 1-5, 7, 8, 10-13, 15-18, 20, 26, 27, 32 and 33 of co-pending Application No. 17/529246 are drawn to a polypeptide comprising the amino acid sequence of a globular Gram-negative endolysin and the amino acid sequence of a cell wall binding domain of i) a modular Gram-negative endolysin or ii) a bacteriophage tail/baseplate protein; a composition comprising such polypeptide; and various methods of using such polypeptide.
	SEQ ID NO: 67 recited in claim 20 of co-pending Application No. 17/529246 is identical to the peptide of instant SEQ ID NO: 37 recited in instant claim 6.
49.	The difference between claims 1-5, 7, 8, 10-13, 15-18, 20, 26, 27, 32 and 33 of co-pending Application No. 17/529246 and instant claims 1, 2, 4-6 and 10-12 is that claims 1-5, 7, 8, 10-13, 15-18, 20, 26, 27, 32 and 33 of co-pending Application No. 17/529246 do not explicitly teach the endolysin in the polypeptide recited in instant claims 1, 2 and 4-6, and the limitations of instant claims 10-12.
	However, Lavigne et al, throughout the patent, teach a fusion protein comprising an enzyme having the activity of degrading the cell wall of Gram-negative bacteria and a peptide stretch fused to the enzyme at the N- or C-terminus, wherein the enzyme can be endolysin specific for Gram-negative bacteria, and wherein the peptide stretch is an antimicrobial peptide (AMP), an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, for example, Abstract; page 2, paragraph [0012]; page 3, paragraphs [0027], [0028] and [0031]; and pages 3-4, Table 1.  Lavigne et al further teach the endolysin specific for Gram-negative bacteria can be T 4 like muraminidase (synonym of T 4 like lysozyme), for example, page 2, paragraph [0013]; and pages 3-4, Table 1.
Furthermore, the lysozyme murein hydrolase [Serratia phage CHI14] document teaches the lysozyme murein hydrolase [Serratia phage CHI14] is bacteriophage T4-like lysozyme, and consists of the amino acid sequence MDIFGMLRIDEGYDSKIYKDTEG YWTIGIGHLLTKNPSLSVAKAELDKLVGRSCNGQITQDEAESIFAKDVEKAVKGIQGNSVLKPVYDSLDEIRRAALINMVFQMGVAGVAGFTNSMRMLKEKRWDEAAVNLAKSRWYNQTTNRAKRVISTFKTGTWGAY (identical to the endolysin of instant SEQ ID NO: 3, and comprising the amino acid sequence of the endolysin of instant SEQ ID NO: 6), for example, page 1, Section "Features"; and the amino acid sequence.
Therefore, in view of the combined teachings of Lavigne et al and the lysozyme murein hydrolase [Serratia phage CHI14] document, it would have been obvious to one of ordinary skilled in the art to modify the polypeptide recited in claims 1-5, 7, 8, 10-13, 15-18, 20, 26, 27, 32 and 33 of co-pending Application No. 17/529246 and develop the polypeptide recited in instant claims 1, 2 and 4-6.
With regards to the limitations recited in instant claims 10-12, since the polypeptide developed above meets all the structural limitations of the polypeptide recited in instant claim 1, the polypeptide developed above would necessarily have the same properties and functionalities of the polypeptide recited in instant claim 1.  Thus, the polypeptide developed above degrades peptidoglycan of at least one Gram-negative bacterial species, degrades the peptidoglycan of at least one Gram-negative bacterial species in absence of other outer membrane permeabilizing substances, and exhibits in absence of outer membrane permeabilizing substances a minimal inhibitory concentration (MIC) of 20 µg/ml or less for E. coli strain RKI 06-08410.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658